NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50201

                Plaintiff-Appellee,             D.C. No. 3:19-cr-04901-LAB-3

 v.

ALBERTO LOPEZ-CASTANEDA, AKA                    MEMORANDUM*
Margarito Betancourt-Lopez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Alberto Lopez-Castaneda appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Castaneda contends that the district court abused its discretion by

improperly relying on his criminal and immigration history to deny the parties’

joint request for a fast-track departure under U.S.S.G. § 5K3.1 rather than

evaluating whether he complied with the program’s requirements and facilitated its

policy goals. We review the denial of a fast-track departure as part of our review

of the overall reasonableness of a sentence. See United States v. Rosales-Gonzales,

801 F.3d 1177, 1180 (9th Cir. 2015). The district court’s consideration of Lopez-

Castaneda’s criminal and immigration history was proper, and, in light of that

history and the need for deterrence, the sentence is substantively reasonable

notwithstanding the timeliness of Lopez-Castaneda’s plea. See id. at 1184-85;

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”). We reject Lopez-Castaneda’s claim that the district court

interfered with prosecutorial discretion when it inquired into the reasons for the

joint recommendation.

      AFFIRMED.




                                           2                                    20-50201